*67ON EEHEAEING.
SOMERVILLE, J.
We have examined with due care the several questions now urged for our reconsidereration.
(21) 1. It must he observed that, at the stage of the trial when the court'excluded the defendant’s question to the state’s witness Aaron, “Had he not been drinking pretty heavily for several days previous to the killing?” there was no testimony before the court that defendant was drunk in any degree on the day of killing, nor at any other time. It is, of course, to be conceded that, when there is evidence of drunkenness, its probable degree may be illustrated by showing that it was immediately preceded by protracted and heavy drinking, yet proof of the latter fact alone does not even prima facie show that it was in fact followed by any degree of drunkenness or insanity. — See Snead v. Scott, 182 Ala. 97, 62 South. 36; and Sharp v. State, infra, 69 South. 122. Had this question been propounded at a later stage of the trial, it might have been error to exclude it.
2. For the same reason the defendant’s condition “relative to drinking” on several occasions shortly preceding the killing, but disconnected therewith in continuity, Avas, when sought to be elicited from this witness, prima facie irrelevant. Moreover, though the meaning of this question is somewhat obscure, we are satisfied, as already stated, that it had been already fairly ansAvered, to the extent of the witness’ knoAvledge, by his statement that on these occasions “he seemed to be drinking.”
(22) 3. While mental emotions, as well as physical sensations, are usually exhibited by facial expressions, *68and, when relevant, a witness who observed a person’s facial expression is generally allowed to say that it indicated any of the ordinary and familiar mental emotions or physical sensations which common knowledge informs ns may be thus visibly indicated (Stone v. Watson, 37 Ala. 279; Carney v. State, 79 Ala. 17; Long v. Seigel, 177 Ala. 338, 58 South. 380; Barlow v. Hamilton, 151 Ala. 634, 44 South. 657, and cases cited), yet the question of whether a person looked natural or unnatural does not come within the reason of that rule. Any one of a hundred things might cause a person to look unnatural, without in any way evidencing an insane mental condition. Such an opinion by this witness was, at least upon the issues here involved, too vague and too conjectural as to its significance to be of any material probative value.
We are impelled to adhere to' our conclusions on the original hearing.
All the Justices concur.